DETAILED ACTION
	Claims 1, 4, and 6-18 are pending. Claims 1 and 17 have been amended, claims 2 and 3 have been canceled, and claim 5 was previously canceled, and claims 12-16 remain withdrawn due to an earlier restriction requirement.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021 has been entered.
Information Disclosure Statement
Applicant has submitted three Non-Patent Literature documents, one of which is not fully legible, without properly filing an Information Disclosure Statement. If Applicant wishes for the Examiner to consider these documents, Applicant must submit an Information Disclosure Statement identifying said references.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 4, 6, 7, 10, 11, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for derivatives of benzophenone or benzotriazole, does not reasonably provide enablement for a compound with a molecular structure containing at least one molecular ring and oxygen or nitrogen atom. The specification also is not enabled for benzophenone (claim 6). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The specification makes clear that the compound which stabilizes the apparatus from UV radiation must have a similar structure to liquid crystals. Factors to be considered when determining whether the claimed invention would require undue experimentation are given in MPEP 2164.01 (a). In re Wands, 858 F. 2d 731,737; 8 USPQ 2d 1400, 1404 (Fed. Cir. 1988), only the relevant factors will be addressed for determining undue experimentation of the presently claimed invention. The relevant factors are the breadth of the claims, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Breadth of the claims: The instant claims 1, 4, 7, 10, 11, 17, and 18 are extremely broad because they relate to all possible compounds which stabilize the apparatus from UV radiation which have a molecular ring and oxygen or nitrogen atom. However, applicant admits in the specification that “Although many UV absorbers are commercially available, only a few of them are suitable for LCMD application” on page must have a similar structure to liquid crystals and benzophenone does not meet such a requirement since it does not have a “tail”, i.e. a flexible chain such as an aliphatic hydrocarbon group.
Level of one of ordinary skill: The specification is not enabling to a person skilled in the art to carry out the invention as claimed. Specifically, claim 1 requires any UV absorber having a molecular ring and oxygen or nitrogen atom. However, the specification is very clear that a UV absorber is required to be selected from compounds having a similar molecular structure to liquid crystals, e.g. a body of rigid rings and a tail having a flexible chain when the liquid crystals are nematic, which are capable of stabilizing the apparatus from UV radiation. One of ordinary skill in the art would have to make hundreds of compositions to determine if the UV absorbers available are suitable for the claims despite the specification being so limited in scope. 
Level of predictability in the art: The liquid crystal art is highly unpredictable in terms of properties and suitability for a given composition. The specification even admits that “Although many UV absorbers are commercially available, only a few of them are suitable for LCMD application” on page 8. This clearly supports the level of unpredictability with regard to the claimed invention.
Amount of direction provided by the inventor: Applicant has provided direction as to how the LCMD apparatus works in relation to compounds having a similar molecular structure to liquid crystals, e.g. a body of rigid rings and a tail having a flexible chain when the liquid crystals are nematic, which are capable of stabilizing the apparatus from UV radiation. Applicant has failed to provide direction for other known UV absorbers which could be suitable for the invention as claimed.
Existence of working examples: Applicant has not provided any working examples. The closest Applicant offers as examples is in Table 3 on page 12 which appears to test different films but fails to specify what exactly are in those films. One of ordinary skill in the art would be required to perform countless experiments in order to arrive at the claimed invention. 
The quantity of experimentation needed: The liquid crystal art comprises thousands of commercially available and inventive UV absorbers. One of ordinary skill in the art would be required to perform countless experiments in order to arrive at the claimed invention despite the indication in the specification that only a few of commercially available UV absorbers are suitable.
The instant disclosure does not disclose enabling information for one of ordinary skill in the art to make/use every type of LCMD apparatus having a composition comprising a compound which stabilizes the apparatus from UV radiation, liquid crystal micro droplets, and polymer matrix. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claims 1, 4, 6, 7, 10, 11, 17, and 18. Thus, the claims are not enabled because 

To overcome the 112(a) rejection, the Examiner suggests amending claim 1 to recite that “the compound which stabilizes the apparatus from UV radiation has a molecular structure similar to the liquid crystal micro droplets”. The Examiner also suggests canceling claim 6 since benzophenone is not enabled and claim 9 also recites a derivative of benzophenone and is not subject to the 112(a) rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-10, and 17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Mukouyoshi et al. (JP07239465). Translation attached.
Mukouyoshi et al. teaches in Example 1 the polymer dispersed composition (polymer matrix layer) is formed on the conductive layer surface of a transparent conductive film having a (first and second) transparent conductive layer made of In2O3:SnO2 on the surface of a transparent polyester film (first and second transparent layers) and upon curing, the liquid crystal was phase-separated to form a dimming layer [page 4] (claims 1 and 7):

    PNG
    media_image1.png
    202
    420
    media_image1.png
    Greyscale
[page 4] wherein the electron beam curable resin is equivalent to a solid polymer comprising monomers selected to form a dissolved framework polymer before or during phase separation (claims 1 and 10) such that pentaerythritol triacrylate is equivalent to a monomer having one or more functional groups for polymerization (acrylate) and one or more UV absorber functional group (-OH) (claim 17). Nematic liquid crystal BL-002 is equivalent to the liquid crystal micro droplets of instant claim 1. The UV absorber Sumisorb 350 is the tradename for compound 2-(2H-Benzotriazol-2-yl)-4,6-di-tert-pentylphenol which is equivalent to a compound which stabilizes the apparatus from UV radiation containing a molecular ring and nitrogen atom, specifically a derivative of benzotriazole comprising a conjugated system having two aromatic rings and an aliphatic hydrocarbon chain having 5 carbon atoms (claims 1, 8, and 9). Mukouyoshi et al. also teaches the coating layer is irradiated with an electron beam to polymerize and crosslink the electron beam curable resin, and in the process, the liquid crystal is phase-separated and the liquid crystal is dispersed in the polymer matrix, wherein dispersion here means when the liquid crystal is isolated as minute droplets in the polymer matrix [page 4] and it is necessary to select an ultraviolet absorber that effectively absorbs ultraviolet rays and is finely dispersed in the dimming layer to the extent that it does not dissolve or impair transparency [page 3] claim 1).
	Claim 7 recites “formed by phase separation” which is considered product-by-process language. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, the polymer matrix of Mukouyoshi et al. is considered to be the same as Applicant’s polymer matrix, absent any evidence to the contrary.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mukouyoshi et al. (JP07239465) as applied to claim 1 above, and further in view of Kim et al. (U.S. 2013/0208197).
With regard to claim 4, Mukouyoshi et al. teaches the above apparatus but does not teach the transparent conductive film (first transparent layer) comprising a compound for stabilizing the apparatus from UV radiation.
However, Kim et al. teaches glass or plastic substrate layers such as polycarbonate or polyethylene terephthalate may include an ultraviolet ray blocking agent or a UV-ray absorbent which may include a benzophenone compound in order to prevent degradation of the liquid crystal layer caused by UV rays [0048-0051]. It should be noted that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co vs. Interchemical Corp. 325 U.S. 327, 65 USPQ 297 (1945). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mukouyoshi et al. to include a UV-ray blocking agent or absorbent such as a benzophenone compound, specifically Sumisorb 350, in the first transparent layer in order to prevent degradation to the liquid crystal layer using known transparent substrates in the liquid crystal art.


Claims 6, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mukouyoshi et al. (JP07239465).
With regard to claim 6, Mukouyoshi et al. also teaches another specific example of the ultraviolet absorber includes 2-hydroxy-4-octoxybenzophenone [page 3] which is a derivative of benzophenone comprising a conjugated system having two aromatic rings and an aliphatic hydrocarbon chain having 8 carbon atoms. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific teachings of Mukouyoshi et al. through routine experimentation and arrive at the instant claims.
With regard to claim 11, Mukouyoshi et al. also teaches another example of the electron beam curable resin includes bisphenol-A EO modified diacrylate [page 3] which has one or more functional groups for polymerization (epoxy) and one or more UV absorber functional group (-OH) (claims 11 and 17). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific teachings of Mukouyoshi et al. through routine experimentation and arrive at the instant claims.
With regard to claim 18, Mukouyoshi et al. teaches the blending amount of the ultraviolet absorber is preferably in the rage of 0.1 to 10 parts by weight [page 3] which overlaps the instantly claimed range of greater than 2 weight percent of instant claim 18. Where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Therefore, it would have been obvious to one of ordinary skill in the art .
Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive. Applicant argues regarding the 112(a) rejection, the teaching of the application is the selection of a UV absorber that has a molecular structure that is similar to the structure of the liquid crystals. Thus, the claims are enabled and does not require undue experimentation.
The Examiner notes that the enablement rejection is based on the claims, not the specification. The Examiner agrees that the teaching of the application is the selection of a UV absorber that has a molecular structure that is similar to the structure of the liquid crystals in the micro droplets. This is Applicant’s invention, therefore it must be in claim 1. The recitation of a molecular ring and an oxygen or nitrogen atom does not convey Applicant’s invention.
Applicant argues regarding the 102 rejection over Mukouyoshi, contrary to the Examiner’s assertion, none of the examples in the Mukouyoshi reference anticipate the current invention. All of the examples disclose that the resin is 65% nematic liquid crystal and only 35% of the components of the solid polymer. As such, the liquid crystal phase is actually the majority of the composition and would thus be in the continuous phase. In contrast, a LCMD device is made by a polymer matrix with a plurality of liquid crystal microdroplets dispersed in a solid polymer. It would be impossible to generate a plurality of micro droplets of the liquid crystal phase in the polymer when the liquid crystal phase is the majority of the composition, see Exhibits 2 and 3. Outside the 
The Examiner respectfully disagrees. Neither the instant claims nor the instant specification recite an amount for either of the solid polymer or the liquid crystal droplets. Additionally, the full quote of Mukouyoshi from which Applicant only cites one part above, teaches “the liquid crystal is phase-separated and the liquid crystal is dispersed in the polymer matrix. Layers are formed. The dispersion here means [1] when the liquid crystal is isolated as minute droplets in the polymer matrix, [2] when the liquid crystal droplets are present as aggregates in the polymer matrix, and [3]…where the liquid crystal phase exists as a three-dimensional network-like continuum in the molecular matrix” [page 4]. This makes clear that the teachings of Mukouyoshi includes the microdroplet morphology as instantly claimed. It should also be noted that the NPL document “Polymer Network-Stabilized Liquid Crystals” by Ingo Dierking recites on page 168 “Polymer-dispersed liquid crystals (PDLCs) are composite materials where a rather small amount of a liquid crystal (≈30 %) is embedded in a continuous polymer matrix, usually forming LC droplets”. As disclosed on page 4 of the instant specification, “an LCMD device may [also] be formed using polymer dispersed liquid crystal (PDLC) 
Applicant also argues Mukouyoshi does not disclose or suggest that the UV absorber needs to have a molecular structure that is similar to the structure of the UV crystals that are selected. The current invention teaches that it is critical to select a UV absorber that has a molecular structure that matches the crystal structure of the selected LCD crystal. Further, Mukouyoshi discloses that it is necessary that the UV absorber is finely dispersed and does not dissolve in the dimming layer. This suggests that the selected UV absorber has a molecular structure that is significantly different from the liquid crystal structure so that it does not dissolve in the LCD phase and remains finely dispersed in the layer.
The Examiner respectfully disagrees. As noted above, the instant claims do not require that the UV absorber has a molecular structure that is similar to the structure of the liquid crystals in the micro droplets. Nevertheless, Mukouyoshi teaches in Example 1 nematic liquid crystal BL-002 [page 4] which is also known as E8 as evidenced by Iftime et al. (U.S. 7,211,301) [col 4 line 7] which comprises the following compounds:

    PNG
    media_image2.png
    264
    358
    media_image2.png
    Greyscale
[p 718] as evidenced by Jafari et al. (Electronic absorption spectra of cresyl violet acetate in anisotropic and isotropic solvents). Mukouyoshi also teaches the UV absorber is benzotriazole compound Sumisorb 350 [page 4], i.e. the tradename for compound 2-(2H-Benzotriazol-2-yl)-4,6-di-tert-pentylphenol, which is equivalent to a compound which stabilizes the apparatus from UV radiation containing a molecular ring and nitrogen atom and also considered to have a molecular structure similar to that of the liquid crystals based on page 7 of the instant specification. Therefore, the teachings of Mukouyoshi anticipate both Applicant’s claimed invention and inventive concept. Furthermore, the instant claims do not recite that the UV absorber is dissolved in the polymer matrix but in fact recites that it simply “comprises a compound which stabilizes the apparatus from UV radiation”. Additionally, page 11 pf the instant specification recites “When adding UV absorber(s) into the formula of LCMD, the absorbers may be automatically distributed into both liquid crystal microdroplet 150 and polymer matrix 130…both liquid (crystal) phase and solid (polymer rich) phase contain the UV absorbers”. Therefore, the teachings of Mukouyoshi meet the claimed limitations.

	The Examiner respectfully disagrees. Applicant has failed to distinctly point out how the composition of Mukouyoshi having a liquid crystal phase-separated and dispersed in the polymer matrix is different than the instantly claimed dissolved framework polymer. Mukouyoshi uses monomer pentaerythritol triacrylate is equivalent to a monomer having one or more functional groups for polymerization (acrylate) and one or more UV absorber functional group (-OH) of instant claim 17. Mukouyoshi also teaches another example of the electron beam curable resin includes bisphenol-A EO modified diacrylate [page 3] which meets the limitations of instant claim 11. Therefore the polymer matrix of Mukouyoshi would be expected to have Applicant’s claimed morphology. Furthermore, the elected instant claims do not require a switching voltage since they are directed to an apparatus and not a method (non-elected claims). Therefore, Mukouyoshi’s is not required to teach a transparency at less than 10 volts.
Applicant also argues the Objective Indicia previously provided on October 14, 2019 has not been addressed by the Examiner. The long felt need and breakthrough 
The Examiner would like to note that the 2018 Award is not commensurate in scope with the claims. Specifically, the award is for a 3G switchable film while the instant claims are merely directed to a liquid crystal micro-droplet apparatus. Nevertheless, Mukouyoshi teaches a dimming layer which switches from an opaque state to a transparent state which is considered a switchable film. Second, the award is based on nonlinear (non-homogeneous) polymer liquid crystals which is not positively recited in the claims. Lastly, the award is based on having an operating temperature range of -30 to +80 degrees C and even as low as -40 degrees C while the instant claims are silent. Therefore, the Objective Indicia previously provided is unpersuasive to overcome the prior art rejection.
The Examiner suggests the following amendments to claim 1 to overcome the prior art rejection over Mukouyoshi: the polymer matrix should instead be “a non-homogeneous polymer matrix” based on page 4 of the specification as well as add “an operational temperature range of -30 °C to 80 °C” based on page 18 of the specification.

Upon further review of instant claim 7, the 112(b) rejection has been withdrawn because the language previously contested as indefinite is part of the product-by-process language “formed by phase separation” and therefore holds no patentable weight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Anna Malloy/Examiner, Art Unit 1722                                     

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722